      Case 1:17-cv-07685-PGG-OTW Document 96 Filed 07/03/19 Page 1 of 1


                                                                                                       SARAH M. Matz
                                                                                                                Partner
                                                                                               sarah@adelmanmatz.com
                                                                                                    Dir: (646) 650-2213




July 3, 2019

VIA ECF
Hon. Judge Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

       Re:     Christine Hazel S. Cruz v. G-Star Inc., et al. (1:17-cv-076855)(PGG)(OTW)

Hon. Judge Gardephe:

        We represent Plaintiff Christine Hazel S. Cruz (“Plaintiff”) in the above referenced
action. We write pursuant to I.A and IV.D of Your Honor’s Individual Rules of Practice, to
respectfully request oral argument in connection with the objections to the Report and
Recommendation of Honorable Ona T. Wang dated June 19, 2019 [Dckt. No. 89].

       We appreciate the Court’s time and consideration in this matter and if Your Honor needs
any further information, we are available at the Court’s convenience.

                                            Respectfully Submitted,

                                            ADELMAN MATZ P.C.



                                             Sarah M. Matz, Esq.



Cc:    All Counsel of Record (Via ECF)




                                               Adelman Matz P.C.
                                   Phone: (646) 650-2207 • Fax: (646) 650-2108
                          Mailing:                                                 Office:
                1173A Second Avenue, Suite 153                          780 Third Avenue, 14th Floor
                  New York, New York 10065                               New York, New York 10017
